PER CURIAM.
This case came on to he heard upon the record and briefs and oral, argument of counsel.
On consideration whereof, the motion by appellee to dismiss the appeal is overruled.
And it appearing that appellants’ principal contentions in the present appeal have heretofore been raised and considered by this court prior to the issuance of the mandate, by motion to vacate decree and dismiss appeal, and by motion to amend, modify, and reform decree, which were denied on April 9, 1947; and it appearing that appellants’ principal contentions in the present appeal have heretofore been raised and considered by the Supreme Court of the United States in petition for rehearing after denial of appellants’ petition for certiorari (329 U.S. 799, 67 S.Ct. 491, 91 L.Ed. 683) and in a second petition for certiorari which also was denied (331 U.S. 860, 67 S.Ct. 1756, 91 L.Ed. 1866) ; and it further appearing that the judgment appealed from was entered pursuant to and in full compliance with the mandate of this court entered April 14, 1947, in appeal No. 10119, 157 F.2d 267.
It is ordered that the order of the District Court overruling appellants’ motion and petition to stay proceedings on the mandate and for other relief be, and it ‘hereby is, affirmed.
And it is further ordered that the judgment of the District Court entered October 31, 1947, be, and it hereby is, affirmed.